                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION



MARK DAVID CLOUD AND                                  CIVIL ACTION NO. 18-1070
PATTI BRANDT CLOUD

VERSUS                                                JUDGE TERRY A. DOUGHTY

MIKE STONE, LINCOLN PARISH                            MAG. JUDGE KAREN L. HAYES
SHERIFF IN HIS OFFICIAL CAPACITY,
ET AL.


                                                 ORDER

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct, and for

those additional reasons set forth in the Court’s Ruling,

       IT IS ORDERED that the motions to dismiss for failure to state a claim upon which

relief can be granted [Doc. Nos. 11 & 20], and associated request for fees [Doc. No. 11], filed by

Defendant John Belton, Lincoln Parish District Attorney, in his official capacity, are DENIED.

       MONROE, LOUSIANA, this 16th day of January, 2019.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
